Citation Nr: 1741071	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  08-13 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for arthralgia, left knee injury residuals. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1984 to April 1985 and from November 1990 to March 1991 with additional service in the Army National Guard to include inactive duty training in July and August 2002.

This appeal to the  Board of Veterans' Appeals (Board) arose  from an April 2006 rating decision in which the RO, inter alia, denied a rating in excess of 10 percent for arthralgia, left knee injury residuals.  In February 2007, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in March 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2008.

In June 2012, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge (VLJ) at the RO; a transcript of that hearing is of record.

In December 2015, the Board, inter alia, denied entitlement to service connection for right ear hearing loss; and denied an increased rating in excess of 10 percent for arthralgia, left knee injury residuals; but granted a separate, 10 percent rating for left knee instability.    The Veteran appealed the December 2015 Board decision l to the United States Court of Appeals for Veterans Claims (Court).  

In an April 2017 Memorandum Decision, the Court vacated the portion of the December 2015 decision that denied entitlement to an increased rating in excess of 10 percent for arthralgia, left knee injury residuals and remand that matter to the Board for further proceedings consistent with the Memorandum Decision.  The Court noted that the Board's assignment of a separate, 10 percent rating for left knee instability is a favorable determination which the Court did not disturb.  The Court also noted that the Veteran presented no argument concerning the Board's denial of service connection for right ear hearing loss; and thus, the Court found that the Veteran abandoned that matter and dismissed that issue.  See Pederson v. McDonald, 26 Vet.App. 276, 285 (2015) (en banc). 

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

For reasons expressed below, the remaining claim on  appeal is, again, being remanded to the AOJ. VA will notify the Veteran when further action, on his part, is required.


REMAND

In light of points raised in the Memorandum decision, and further review of the claims file, the Board finds that additional AOJ action on this claim, prior to appellate consideration, is warranted.

The Veteran claims that his service-connected left knee disability is not accurately depicted by his 10 percent disability rating.  His left knee disability is rated under Diagnostic Codes 5261-5003, for degenerative joint disease evaluated on the basis of limitation of flexion.  See 38 C.F.R. §§ 4.27, 4.71a  (2016)..

As stated above, in December 2015, the Board denied the Veteran's  claim for increased rating .    In denying the  claim, the Board relied, in part,  on the September 2013 and July 2015 VA examination reports.  As pointed out in the Memorandum Decision, the July 2015 VA examination report includes the examiner's notation  that the Veteran was able to perform repetitive-use testing with no additional loss of function or range of motion after three repetitions; however, the examiner left blank the boxes for recording range of motion after three repetitions.

The Court, inter alia, found that in the discussion of whether VA had satisfied its duty to assist the appellant, the Board did not address whether the July 2015 examiner's omission of range-of-motion measurements after repetitive-use testing, or his inability to estimate additional loss of motion during flare-ups, rendered the examination report inadequate.  Moreover, the Court found that the Board essentially dismissed the additional functional impairment resulting from flare-ups on the basis that the impairment could not be precisely quantified, and failed to o discuss the September 2013 examiner's finding that, during flare-ups, "pain prevent[ed] the [appellant] from running or walking."  

The Board further notes that, since the claim was last before the Board, 
in Correia v. McDonald, 28 Vet. App. 158 (2016), Court held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.   
Crucially, the type of joint testing addressed in section 3.159 and Correia was not accomplished during the Veteran's VA examinations.  

Under these circumstances,  the Board finds that the medical evidence of record is insufficient  for evaluation of the left knee disability is t., and that a remand of the claim  to afford the Veteran an additional VA left knee examination is warranted..  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Hence, the AOJ should arrange for the Veteran to undergo a VA examination of the left knee by an appropriate medical professional.  The Veteran is hereby advised that failure to report for the  scheduled examination without good cause, may well result in denial of the claim for increase.    See 38 C.F.R. § 3.655(b) (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report to the scheduled examination, associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination-preferably, any notice(s) of examination-sent  to him by the pertinent medical facility

Prior to undertaking action responsive to the above, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file (in VBMS and Virtual VA) all outstanding, pertinent records, to include records of VA evaluation and/or treatment of the Veteran dated since February 2016.  

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal (particularly, as regards private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103 (b)(1) (West 2014); but see 38 U.S.C.A. § 5103 (b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claim on appeal.   Adjudication of the claim should include consideration of whether "staged" rating of the disability-assignment of different ratings for distinct periods of time based on the facts found-is appropriate.

Accordingly, this  matter is hereby REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of evaluation and/or treatment of the Veteran' since February 2016.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the remaining claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA left knee examination by an appropriate medical professional. 

The contents of the  entire electronic claims file (in VBMS and Virtual VA, to include a complete copy of this REMAND, must be made available to the designated examiner,  and the examination report should include discussion of the Veteran's documented medical history and assertions. 

All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The examiner should conduct range of motion testing of the left knee-and, for comparison purposes, the right knee-expressed in degrees.  Range of motion should be tested in active motion and passive motion, weight-bearing, and non weight-bearing (as appropriate).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly so state and explain why.

For each knee, the examiner should render specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins. Range-of-motion measurements after repetitive-use testing must be provided.

In addition, if the Veteran is not examined during a flare-up, based on examination finding, and full consideration of the Veteran's documented history and assertions, theexaminer should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion. 

Finally, based on review of all pertinent evidence and lay assertions, the examiner should also indicate whether, at any point pertinent to the August 2005 claim for increase,  the Veteran's service-connected skin disability has increased in severity, and, if so, the approximate date(s) of any such change(s), and the extent of severity of disability at each stage.
All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  If the Veteran fails to report to the scheduled examination, associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination-preferably, any notice(s) of examination---sent to him by the pertinent medical facility

6.  To help avoid another remand, ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall, supra.  

7.  After completing the requested actions, and any additional notification and/or development deemed warranted adjudicate the remaining claim on appeal.

If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the increased rating claim, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.  

Otherwise, adjudicate the claim in light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication), and legal authority (to include consideration of whether staged rating of the disability is appropriate).

8.  If any benefit(s) sought on appeal remain(s) denied, furnish to the Veteran and his representative an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any   benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369   (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (6) (2016).


